Citation Nr: 1619079	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-48 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army from February 1942 to February 1945.  The Veteran died in April 2010.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claims.  

In August 2015, the Board remanded the case in order that a Board hearing might be scheduled.  That hearing, a Board videoconference hearing, was held before the undersigned Veterans Law Judge in March 2016.  The transcript from that hearing has been associated with the evidence of record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in March 2009.

2.  The Veteran was never a prisoner of war, the interval between the Veteran's release from active duty and his death was more than five years and the Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of 10 or more years prior to his death. 


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  38 U.S.C.A. § 1318 Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran' s whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  It is undisputed that the Veteran was not a former prisoner of war and, because the Veteran was discharged from active duty in February 1945, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  In addition, he was rated less than 100 percent disabled between the time of his separation from service through July 2003.

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  In this case, the Veteran was awarded a total rating based on individual unemployability (TDIU) due to service-connected disability in a rating decision issued in May 2005.  The effective date for the TDIU rating was August 20, 2003, and the Veteran died in March 2009.  For this reason, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC under 38 U.S.C.A. § 1318.  

Therefore, DIC benefits under 38 U.S.C.A. § 1318 are precluded.  38 U.S.C.A. § 1318.  As held by the United States Court of Appeals for Veterans Claims (Court) in Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assign a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2015).  See Fugo v. Brown, 6 Vet. App. 40 (1993);  Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim). 

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) did not die within five years of discharge from active duty, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim is without legal merit and must be denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to diminish the Veteran's military service.  The Board, however, is without authority to grant this claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

However, in this case, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Furthermore, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the 38 U.S.C.A. § 1318 claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

The Veteran died at the age of 90 in March 2009; the death certificate lists the immediate cause of death as end stage heart disease.  The end stage heart disease was not listed as due to, or as a consequence of, any other medical condition.  No medical diagnoses were listed as significant conditions that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed. 

At the time of the Veteran's death, he was service connected for several disabilities: a psychiatric disability (generalized anxiety disorder) that was evaluated as 70 percent disabling, effective from August 2003; shell fragment wounds of the right thumb, the left thumb, the left leg and the lips and scalp that were each evaluated as 10 percent disabling, effective from April 1946; and malaria that was evaluated as zero percent disabling, effective from June 1948.  The combined rating for the service-connected disabilities was 60 percent, effective from November 1948, and then 80 percent from August 20, 2003.  In addition, TDIU had been in effect since August 20, 2003.

The Veteran's non-service-connected diagnoses (as noted in the report from a VA general medical examination conducted in April 2005) included arthritis of the lumbar spine, post-herpetic neuralgia of the right foot, arthralgia of the hip, vitamin B12 deficiency, iron deficiency anemia, hepatitis C; hypothyroidism, ischemic cardiomyopathy, pacemaker and arteriosclerotic heart disease. 

The appellant contends, in essence, that the end stage heart disease that caused the Veteran's death was related to the service-connected psychiatric disability (generalized anxiety disorder).  She argues that the Veteran's psychiatric disability caused, worsened or aggravated the cardiac-related problems that led to his death.  She has submitted a written statement from a physician to the effect that it was as least as likely as not that the Veteran's service-connected psychiatric disability was a contributing factor to his death.

Review of the evidence of record reveals that the Veteran was treated by both VA health care personnel and private medical treatment providers.  However, while the Veteran died in March 2009, no medical records dated after January 2007 have been included in the evidence of record.  In addition, the Veteran's death certificate stated that he died at the Hospice by the Sea, but no treatment records from that facility have been included in the evidence of record.

Therefore, VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all outstanding medical treatment records, VA, private and hospice, dated after December 2006.

As previously noted, the appellant contends that the Veteran's service-connected anxiety disorder was an underlying cause of his fatal heart disease and she has submitted a medical opinion to that effect.  However, that July 2009 medical opinion does not include any rationale, reasoning or explanation for that opinion.

The RO did not consider the matter of secondary service connection, to include by way of aggravation, and no medical opinion was obtained by the RO in relation to the appellant's contention.  For the duty to assist to require that a VA medical opinion be obtained with respect to a claim seeking service connection for the cause of death, there must be a reasonable possibility that a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this case, there is medical evidence of record to indicate that the Veteran's service-connected psychiatric disability played a role in the cause of his death.  In light of these factors, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records dated after December 2006.

2.  After obtaining the appropriate release forms from the appellant, obtain all outstanding private treatment records dated after December 2006, to include the terminal records from the Hospice by the Sea.

3.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If private treatment is reported and those records are not obtained, the appellant and her representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the cause of the Veteran's death by a cardiologist or pathologist for a determination of the cause(s) of the Veteran's death.  

If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available to the reviewer must be otherwise made available to the reviewer.

The reviewer must render opinions as to the existence of any cardiac disorder and the cause of the Veteran's death.  In particular, the reviewer must provide an opinion as to each of the following questions: 

      a.  Did the Veteran suffer from any chronic cardiac disorder?  If yes, list the pertinent diagnoses. 

      b.  What was the primary/immediate cause of the Veteran's death? 

      c.  What were the contributing conditions leading to the primary/immediate cause of the Veteran's death? 

      d.  Did any anxiety disorder suffered by the Veteran cause or contribute substantially or materially to his death? 

      e.  Did the Veteran's service-connected disability cause or contribute substantially or materially to the Veteran's death? (The examiner's attention is called to the July 2009 medical opinion by Dr. J.K.) 

      f.  Was there any service-related pathology which caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death? 

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered. 

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any incident or disability related to the Veteran's military service was causally or etiologically implicated in his death; or whether a causal or etiological relationship between his death and his service or any service-connected disability is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  

5.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  Thereafter, readjudicate the appellant's 38 C.F.R. § 3.312 claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

7.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


